  Case 2:20-cv-00091-LGW-BWC Document 15 Filed 01/22/21 Page 1 of  4 FILED
                                                               John E. Triplett, Acting Clerk
                                                                                         United States District Court

                                                                                     By STaylor at 1:59 pm, Jan 22, 2021




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 TREVON D. CHAPMAN,

                Plaintiff,                                  CIVIL ACTION NO.: 2:20-cv-91

        v.

 JAMES PROCTOR, et al.,

                Defendants.


                                            ORDER

       This matter is before the Court on Plaintiff’s Objections to the Court’s December 28,

2020 Report and Recommendation, doc. 13, and Plaintiff’s Motion for Leave to Amend, doc. 14.

In Plaintiff’s Objections, he states he is not objecting to the Court’s Recommendation, but rather,

requests leave to amend to fix the deficiencies in his initial Complaint. Doc. 13 at 1. Thus, the

Court construes Plaintiff’s Objections as a Motion for Leave to Amend. Contemporaneously

with his Objections, Plaintiff filed a Motion for Leave to Amend, which contained additional

factual allegations against Defendants intended to fix the deficiencies the Court identified in his

Complaint. Doc. 14. First, the Court VACATES its December 28, 2020 Report and

Recommendation. Doc. 11. Further, the Court GRANTS Plaintiff’s Motions for Leave to

Amend and ORDERS Plaintiff to file an Amended Complaint within 14 days of this Order.

       A plaintiff’s complaint should contain a “short and plain statement” of the plaintiff’s

claims, and each allegation in the complaint should be “simple, concise, and direct.” Fed. R.

Civ. P. 8(a)(2), (d). In order to state a claim upon which relief may be granted, a complaint must
    Case 2:20-cv-00091-LGW-BWC Document 15 Filed 01/22/21 Page 2 of 4




contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not” suffice.

Twombly, 550 U.S. at 555.

         A plaintiff is not necessarily required to bring a separate action for each individual claim

against each individual defendant. In some circumstances, the Federal Rules of Civil Procedure

allow a plaintiff to name multiple defendants in a suit and to assert multiple claims in a single

suit. Specifically, a plaintiff may name multiple defendants in a single action, but only if he

asserts at least one claim against those defendants that arises from the same transaction,

occurrence, or series of transactions or occurrences, or if any question of law or fact common to

all defendants will arise in the action. Fed. R. Civ. P. 20(a)(2). Additionally, a plaintiff may

assert multiple claims against a properly joined defendant in the same action. Fed. R. Civ. P.

18(a).

         Accordingly, the Court ORDERS Plaintiff to file an Amended Complaint within 14 days

of this Order. The Amended Complaint must comply with the following directions. The Court

advises Plaintiff to read and follow these directions carefully:

         (1)    The Amended Complaint must be on the court-approved civil rights
                complaint form to be used by prisoners in actions arising under 42 U.S.C.
                § 1983. 1

         (2)    The Amended Complaint must be clearly labelled “Amended Complaint”
                and place the civil action number of this case on the first page of the form.




1
       The Court DIRECTS the Clerk of Court to send the appropriate 42 U.S.C. § 1983 complaint
form and a copy of this Order to Plaintiff.


                                                   2
  Case 2:20-cv-00091-LGW-BWC Document 15 Filed 01/22/21 Page 3 of 4




         (3)    No more than 10 pages may be attached to the form (this includes written
                allegations and attachments).

         (4)    The Amended Complaint must be legible with writing on only one side of
                each page.

         (5)    Each intended defendant must be identified by name or by sufficient
                details to describe the individual.

         (6)    The Amended Complaint should include only factual allegations
                concerning events where the rights of Plaintiff were violated or Plaintiff
                was injured, including the date and location of each alleged violation.

         (7)    The Amended Complaint must describe each alleged violation and
                identify each defendant responsible for each alleged violation.

         (8)    The Amended Complaint should not contain legal argument or
                conclusions.

         Once filed, Plaintiff’s Amended Complaint will supersede and replace his original

Complaint. Therefore, Plaintiff’s Amended Complaint must not refer back to the initial

Complaint or any of its attachments and must not incorporate any part of the original complaint

by reference. Claims made against particular Defendants in Plaintiff’s original Complaint are

not preserved unless they are also set forth in the Amended Complaint.

         Failure to comply with this Order within the allotted time, or to show cause why

Plaintiff is unable to comply, will result in a recommendation to the District Judge the case

be dismissed without further notice for failure to prosecute and failure to follow a Court

Order.

         Additionally, the Court ORDERS Plaintiff to advise the Court in writing of any change

of address during the pendency of this action. Plaintiff’s failure to abide by this directive will

result in the dismissal of Plaintiff’s Complaint, without prejudice, for failure to follow an Order




                                                  3
  Case 2:20-cv-00091-LGW-BWC Document 15 Filed 01/22/21 Page 4 of 4




of this Court.

       SO ORDERED, this 22nd day of January, 2021.




                                 ____________________________________
                                 BENJAMIN W. CHEESBRO
                                 UNITED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                          4
